United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-1808
                    ___________________________

                          William Lewis Ramsey

                   lllllllllllllllllllllPlaintiff - Appellant

                                      v.

                              Michelle Wingo

                   lllllllllllllllllllllDefendant - Appellee
                                  ____________

                Appeal from United States District Court
               for the Eastern District of Arkansas - Helena
                               ____________

                      Submitted: December 20, 2019
                        Filed: December 27, 2019
                              [Unpublished]
                             ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.
       Federal inmate William Ramsey appeals the district court’s1 grant of summary
judgment dismissing his Bivens claim against Michelle Wingo, a physician assistant
at the Federal Correction Center in Forrest City, Arkansas. Upon de novo review, we
agree that Ramsey failed to exhaust his administrative remedies before bringing suit,
as 42 U.S.C. § 1997e(a) requires. See Porter v. Sturm, 781 F.3d 448, 451 (8th Cir.
2015) (standard of review). We further agree that the grievance process was not
unavailable to Ramsey, and he offered no admissible evidence showing that prison
officials prevented him from appealing. See id. at 452; 28 C.F.R. § 542.18.

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable D.P. Marshall Jr., Chief Judge of the United States District
Court for the Eastern District of Arkansas, adopting the findings and
recommendations of the Honorable Joe J. Volpe, United States Magistrate Judge for
the Eastern District of Arkansas.

                                         -2-